        Case 1:04-cr-00801-PKC Document 765 Filed 03/13/20 Page 1 of 1




                           LEONARDO M. ALDRIDGE
                                    Attorney-At-Law
                                    66 Willoughby St.,
                                    Brooklyn NY 11201


                                                         March 10, 2020
                                            Conference adjourned from March 20, 2020 to
BY ECF                                      April 20, 2020 at 12:30 a.m.
Hon. P. Kevin Castel                        SO ORDERED.
United States District Judge                Dated: 3/13/2020
Daniel Patrick Moynihan Courthouse
500 Pearl St.
New York, NY 10007



                           Re: U.S. v. Bobby Weston, 04-801 (VOSR)

Your Honor:

       A status conference on Mr. Bobby Weston’s alleged violations of supervised
release is currently scheduled for March 20. I am writing to respectfully request that the
conference be adjourned for 30 days for two main reasons.

       First, as Your Honor is aware, the MCC was shut down for several weeks and,
once it reopened, visiting hours have been irregular, which has hindered my ability to
properly and thoroughly counsel Mr. Weston prior to his court appearance. Second, the
Hon. Edgardo Ramos recently appointed me to represent Mr. Weston in Cr. No. 19-503,
where Mr. Weston may want to collaterally challenge his conviction. I have to explore
what legal avenues he has in Cr. No. 19-503 (the defendant was already sentenced) and
determine how that case dovetails, if at all, with the pending VOSR before Your Honor.

       I spoke last night with AUSA Thomas Wright, assigned to this matter, and he
consents to the adjournment the defense is seeking. We agreed to jointly propose to the
Court that the hearing on this matter be held on Monday, April 20, if the Court’s calendar
allows. I have not sought any prior adjournments in this case.

                                                Respectfully,
                                                S/Leonardo M. Aldridge




                                            1
